Trial Court Case No: CR46405



 FLORES,JOSE ERNESTO                                   In the 142ND DISTRICT COURT
 Appellant
 V.
 State of Texas                                        Of      Midland County          FILED IN
                                                                                11th COURT OF APPEALS
                                                                                   EASTLAND, TEXAS
                                    ELEVENTH COURT OF APPEALS                    06/27/17 2:14:12 PM
                                    CRIMINAL INFORMATION FORM                     SHERRY WILLIAMSON
                                                                                         Clerk

1)        Presiding Judge:          GEORGE D GILLES

2)        Court Reporter:           MELISSA CROOKS

3)        Counsel for Appellant:    MARK DETTMAN

          Address:                  P O BOX 1499

                                    MIDLAND, TEXAS 79702

4)        Counsel for State:        Eric Kalenak

5)                                  500 North Loraine, Suite 200

                                    Midland TX 79702


6)        Appellant’s counsel is    APPOINTED

7)        Offense:                  BURGLARY OF HABITATION

8)        Punishment:               25 YEARS TDCJ

9)        Date sentence imposed in open court: JUNE 21, 2017

10)       Trial Court Certification of Right of Appeal filed YES

11)       Date Notice of Appeal was filed: JUNE 26, 2017

12)       Date Motion for New Trial filed, if any: JUNE 26, 2017

13)       Appellant declared unable to pay costs on appeal: YES

14)       Companion Cases: N/A




BENNA CAIN, Deputy Clerk
June 27th, 2017
lorie_enriquez@co.midland.tx.us
432-688-4500 EXT 1621